DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the suction valve 155 in Figures 5 & 7 is pointing to a piston head, not a valve.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1, Line 4, the term “the first end” should read --the first piston end--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 & 14-16 are rejected under 35 U.S.C. 102 as being unpatentable over Her (U.S. PGPub 2006/0250032).  See parallel rejections for Claims 1 & 14 below.
As to Claim 1, Her teaches a compressor (Figure 2) comprising: a cylinder (54) that defines (as shown in Figure 2) a compression space (C) for compressing (Paragraph 0067) a refrigerant (Paragraph 0005); a piston (58) configured to reciprocate in (Paragraph 0019) the cylinder (54) along an axis (an axis collinear with the axis of rod 80, as shown in Figure 2) of the cylinder (54) and having a first piston end (left side of piston 58, as shown in Figure 2) and a second piston end (right side of piston 58, as shown in Figure 2) opposite to (as shown in Figure 2) the first end (left side of piston 58, as shown in Figure 2) along the axis (an axis collinear with the axis of rod 80, as shown in Figure 2); a suction valve (65/66) that is disposed at (as shown in Figure 2) the first piston end (left side of piston 58, as shown in Figure 2) of the piston (58); a plate (defining the rear surface of the core frame 76, as shown in Figure 2) that is disposed at (as shown in Figure 2) the second piston end (right side of piston 58, as shown in Figure 2) of the piston (58); and a rod (80) that extends along (as shown in Figure 2) the axis (an axis collinear with the axis of rod 80, as shown in Figure 2) and has a first rod end (left side of rod 80, as shown in Figure 2) and a second rod end (right side of rod 80, as shown in Figure 2) opposite to (as shown in Figure 2) the first rod end (left side of rod 80, as shown in Figure 2) along the axis (an axis collinear with the axis of rod 80, as shown in Figure 2), the first rod end 
As to Claim 2, Her teaches all the limitations of Claim 1, and continues to teach the second rod end (right side of rod 80, as shown in Figure 2) is disposed at (as shown in Figure 2) a central area (the center of the plate, as shown in Figure 2) of the plate (defining the rear surface of the core frame 76, as shown in Figure 2), and wherein the flow groove (77) comprises a plurality of flow groove sections that are radially disposed (Paragraph 0051) around the axis (an axis collinear with the axis of rod 80, as shown in Figure 2).
As to Claim 3, Her teaches all the limitations of Claim 1, and continues to teach the rod (80) includes an elastic material (all materials inherently have an elastic property, and Applicant has not provided a definition of what they consider to be an elastic material).
As to Claim 4, Her teaches all the limitations of Claim 1, and continues to teach the suction valve (65/66) comprises a rod groove (rod 80 is shown inserted into a groove in the piston immediately adjacent to the suction valve 65/66 in Figure 2) that is defined at (as shown I Figure 2) a central area (the groove in Figure 2 is at the center of suction valve portion 66) of the suction valve (65/66) and receives (as shown in Figure 2) the first rod end (left side of rod 80, as shown in Figure 2).

As to Claim 14, Her teaches a compressor (Figure 2) comprising: a cylinder (54); a piston (58) configured to reciprocate (Paragraph 0019) in the cylinder (54) along an axis (an axis collinear with the axis of rod 80, as shown in Figure 2) of the cylinder (54); a rod (80) that is disposed in (as shown in Figure 2) the cylinder (54) and that extends along (as shown in Figure 
As to Claim 15, Her teaches all the limitations of Claim 14, and continues to teach the flow groove (77) comprises a plurality of flow groove sections that are radially disposed (Paragraph 0051) around the axis (an axis collinear with the axis of rod 80, as shown in Figure 2).
As to Claim 16, Her teaches all the limitations of Claim 14, and continues to teach the rod (80) includes an elastic material (all materials inherently have an elastic property, and Applicant has not provided a definition of what they consider to be an elastic material).

Claims 1, 5, 14 & 17 are rejected under 35 U.S.C. 102 as being unpatentable over Ahn (U.S. PGPub 2014/0053720).  Note parallel rejections for Claims 1 & 14.  Note Claims 1 & 14 alternative rejections for Ahn below.
As to Claim 1, Ahn teaches a compressor (Figure 3) comprising: a cylinder (41) that defines (as shown in Figure 3) a compression space (S1) for compressing (Paragraph 0035) a refrigerant (Paragraph 0035); a piston (42) configured to reciprocate in (Paragraph 0034) the cylinder (41) along an axis (an axis collinear with the axis of the rod, as shown in Figure 3 below) of the cylinder (41) and having a first piston end (left side of piston 42, as shown in Figure 3) and a second piston end (right side of piston 42, as shown in Figure 3) opposite to (as shown in Figure 3) the first end (left side of piston 42, as shown in Figure 3) along the axis (an 

    PNG
    media_image1.png
    747
    853
    media_image1.png
    Greyscale

Ahn Figure 3, Modified by Examiner

As to Claim 5, Ahn teaches all the limitations of Claim 1, and continues to teach the rod (as shown in Ahn Figure 3 in the Claim 1 rejection above) and the plate are connected to each other as one piece (as shown in Figure 3).

As to Claim 14, Ahn teaches a compressor (Figure 3) comprising: a cylinder (41); a piston (42) configured to reciprocate (Paragraph 0034) in the cylinder (41) along an axis (an axis collinear with the axis of the rod, as shown in Figure 3 below in the Claim 1 rejection above) 
As to Claim 17, Ahn teaches all the limitations of Claim 14, and continues to teach the rod (as shown in Ahn Figure 3 in the Claim 1 rejection above) and the plate are connected to each other as one piece (as shown in Figure 3).

Claims 1, 6, 7, 14 & 18-19 are rejected under 35 U.S.C. 102 as being unpatentable over Ahn (U.S. PGPub 2014/0053720).  Note parallel rejections for Claims 1 & 14.  Note Claims 1 & 14 alternative rejections for Ahn above.
As to Claim 1, Ahn teaches a compressor (Figure 3) comprising: a cylinder (41) that defines (as shown in Figure 3) a compression space (S1) for compressing (Paragraph 0035) a refrigerant (Paragraph 0035); a piston (42) configured to reciprocate in (Paragraph 0034) the cylinder (41) along an axis (an axis collinear with the axis of the rod, as shown in Figure 3 below) of the cylinder (41) and having a first piston end (left side of piston 42, as shown in Figure 3) and a second piston end (right side of piston 42, as shown in Figure 3) opposite to (as shown in Figure 3) the first end (left side of piston 42, as shown in Figure 3) along the axis (an axis collinear with the axis of the rod, as shown in Figure 3 below); a suction valve (43) that is 

    PNG
    media_image2.png
    747
    853
    media_image2.png
    Greyscale

Ahn Figure 3, Modified by Examiner

As to Claim 6, Ahn teaches all the limitations of Claim 1, and continues to teach the piston (42) comprises a flange portion (as shown in Ahn Figure 3 in the Claim 1 rejection above) that radially extends (as shown in Figure 3) at the second piston end (right side of piston 42, as shown in Figure 3) of the piston (42) and receives (as shown in Figure 3) the plate (as shown in Ahn Figure 3 in the Claim 1 rejection above).
As to Claim 7, Ahn teaches all the limitations of Claims 1 & 6, and continues to teach the flange portion (as shown in Ahn Figure 3 in the Claim 1 rejection above) comprises a 

As to Claim 14, Ahn teaches a compressor (Figure 3) comprising: a cylinder (41); a piston (42) configured to reciprocate (Paragraph 0034) in the cylinder (41) along an axis (an axis collinear with the axis of the rod, as shown in Figure 3 below in the Claim 1 rejection above) of the cylinder (41); a rod (see Figure 3 in the Claim 1 rejection above) that is disposed in (as shown in Figure 3) the cylinder (41) and that extends along (as shown in Figure 3) the axis (an axis collinear with the axis of the rod, as shown in Figure 3); and a plate (see Figure 3 in the Claim 1 rejection above) that is disposed at (as shown in Figure 3) an end (right side of piston 42, as shown in Figure 3) of the piston (42), wherein an end (right side of the rod, as shown in Figure 3) of the rod (see Figure 3 in the Claim 1 rejection above) is disposed (as shown in Figure 3) at a central area (the center of the plate, as shown in Figure 3) of the plate (see Figure 3 in the Claim 1 rejection above), wherein the plate (see Figure 3 in the Claim 1 rejection above) comprises (as shown in Figure 3) a flow groove (see Figure 3 in the Claim 1 rejection above) configured to receive (as represented by the arrow within suction pipe 12 in Figure 3) a refrigerant (Paragraph 0035).
As to Claim 18, Ahn teaches all the limitations of Claim 14, and continues to teach the piston (42) comprises a flange portion (as shown in Ahn Figure 3 in the Claim 1 rejection above) that radially extends (as shown in Figure 3) at the end (right side of piston 42, as shown in Figure 3) of the piston (42) and receives (as shown in Figure 3) the plate (as shown in Ahn Figure 3 in the Claim 1 rejection above).
As to Claim 9, Ahn teaches all the limitations of Claims 14 & 18, and continues to teach the flange portion (as shown in Ahn Figure 3 in the Claim 1 rejection above) comprises a seating groove (as shown in Ahn Figure 3 in the Claim 1 rejection above) that receives (as shown in Figure 3) the plate (as shown in Ahn Figure 3 in the Claim 1 rejection above).

Claims 1, 8-14 & 20 are rejected under 35 U.S.C. 102 as being unpatentable over Hahn (U.S. PGPub 2015/0226197).  Note parallel rejections for Claims 1 & 14.
As to Claim 1, Hahn teaches a compressor (Figure 3) comprising: a cylinder (111) that defines (Paragraph 0038) a compression space (112) for compressing (Paragraph 0039) a refrigerant (Paragraph 0037); a piston (116) configured to reciprocate in (Paragraph 0039) the cylinder (111) along an axis (A1) of the cylinder (111) and having a first piston end (bottom of piston 116, as shown in Figure 5) and a second piston end (top of piston 116, as shown in Figure 5) opposite to (as shown in Figure 5) the first end (bottom of piston 116, as shown in Figure 5) along the axis (A1); a suction valve (118; as piston 116 is moving towards bottom dead center, as explained in Paragraph 0039, opening 118 acts a suction valve due to the vacuum created by the volumetric expansion of compression space 112) that is disposed at (as shown in Figure 5) the first piston end (bottom of piston 116, as shown in Figure 5) of the piston (116); a plate (160, as shown in Figure 8) that is disposed at (as shown in Figure 5) the second piston end (top of piston 116, as shown in Figure 5) of the piston (116); and a rod (170) that extends along (as shown in Figure 5) the axis (A1) and has a first rod end (bottom of rod 170, as shown in Figure 5) and a second rod end (top of rod 170, as shown in Figure 5) opposite to (as shown in Figure 5) the first rod end (bottom of rod 170, as shown in Figure 5) along the axis (A1), the first rod end (bottom of rod 170, as shown in Figure 5) being disposed at (as shown in Figure 5) the suction valve (118) and the second rod end (top of rod 170, as shown in Figure 5) being disposed at (as shown in Figure 5) the plate (160), wherein the plate (160) defines (as shown in Figure 8) a flow groove (162) configured to receive (Paragraph 0054) the refrigerant (Paragraph 0037).
As to Claim 8, Hahn teaches all the limitations of Claim 1, and continues to teach a fixing member (see Figure 5 below) disposed around (as shown in Figure 5) the plate (160); and an elastic member (120) comprising (i) an inner portion (see Figure 6 below) that is connected 

    PNG
    media_image3.png
    752
    735
    media_image3.png
    Greyscale

Hahn Figure 5, Modified by Examiner


    PNG
    media_image4.png
    770
    790
    media_image4.png
    Greyscale

Hahn Figure 6, Modified by Examiner

As to Claim 9, Hahn teaches all the limitations of Claims 1 & 8, and continues to teach a first coupler (180) that connects (as shown in Figure 5) the inner portion (as shown in Hahn Figure 6 in the Claim 8 rejection above) to the plate (160); and a second coupler (182) that connects (as shown in Figure 5) the outer portion (as shown in Hahn Figure 6 in the Claim 8 
As to Claim 10, Hahn teaches all the limitations of Claims 1 & 8, and continues to teach the plate (160) comprises an extension portion (as shown in Hahn Figure 5 in the Claim 8 rejection above) that extends from a circumference (as shown in Hahn Figure 5 in the Claim 8 rejection above) of the plate (160) along the axis (A1) and connects to (as shown in Figure 5) the inner portion (as shown in Hahn Figure 6 in the Claim 8 rejection above) of the elastic member (120).
As to Claim 11, Hahn teaches all the limitations of Claims 1 & 8, and continues to teach the elastic member (120) comprises (as shown in Figure 6) a leaf spring (124).
As to Claim 12, Hahn teaches all the limitations of Claims 1 & 8, and continues to teach the elastic member (120) comprises a first elastic member (124) and a second elastic member (124; Figure 6 shows six elastic members), wherein the first elastic member (124) is disposed between (as shown in Hahn Figure 5 in the Claim 8 rejection above) the plate (160) and the second elastic member (124), and wherein the compressor comprises a spacer (see Figure 3 below) that is disposed between the first elastic member (124) and the second elastic member (124).

    PNG
    media_image5.png
    801
    851
    media_image5.png
    Greyscale

Hahn Figure 3, Modified by Examiner

As to Claim 13, Hahn teaches all the limitations of Claims 1 & 8, and continues to teach a center of the elastic member (120) overlaps (as shown in Figure 5) the rod (170) along the axis (A1).

As to Claim 14, Hahn teaches a compressor (Figure 3) comprising: a cylinder (111); a piston (116) configured to reciprocate (Paragraph 0039) in the cylinder (111) along an axis (A1) 
As to Claim 20, Hahn teaches all the limitations of Claim 14, and continues to teach a fixing member (see Figure 5 in Claim 1 rejection above) disposed around (as shown in Figure 5) the plate (160); and an elastic member (120) comprising (i) an inner portion (see Figure 6 in Claim 1 rejection above) that is connected to (via 182, as shown in Figure 5) the plate (160), (ii) an outer portion (see Figure 6 in the Claim 1 rejection above) that is connected to (via 182) the fixing member (see Figure 5 in Claim 1 rejection above), and (iii) a connection portion (see Figure 6 in Claim 1 rejection above) that connects (as shown in Figure 6) the inner portion (see Figure 6 in Claim 1 rejection above) to the outer portion (see Figure 6 in Claim 1 rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ki (2015/0226191) and Beers (9,739,270) describe a linear compressor with a rod in the piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746